EXHIBIT 99.1 FOR IMMEDIATE RELEASE Media Contact:Andrea Smith May 6, 702-367-5843 Analyst Contact:Britta Carlson 702-367-5624 Philip G. Satre to Succeed Walter M. Higgins As Sierra Pacific Resources’ Chairman on August 1 LAS VEGAS – Sierra Pacific Resources (NYSE: SRP) today announced that Walter M. Higgins will retire as chairman and a member of the board of directors, effective July 31, 2008.Effective August 1, Higgins will be succeeded as chairman by Philip G. Satre, the company’s current lead outside director, who has been a member of the Sierra Pacific board since January 2005. Michael W. Yackira, president and chief executive officer of the company, said, "Walt Higgins has been a major force in the recovery and growth of Sierra Pacific Resources. We are very appreciative for his tremendous contributions to the success of our company." Higgins said: "Phil Satre joined the Sierra Pacific board as a proven leader in both business and community affairs in Nevada over many years, and his contributions to our company have been and will continue to be invaluable as he and Michael work together in the years ahead. I will certainly miss my fellow directors, management and all of the fine employees I've dealt with during my tenure with the company. I am convinced Sierra Pacific Resources will continue to realize the success that has emerged in recent years." "In the comparatively short time I've served on the Sierra Pacific board, I've seen the company make unprecedented progress," Satre said. "I will do everything I can to see that the momentum generated by Walt, Michael and entire team will continue from both the financial and operational perspectives." Satre, 59, was formerly the chairman of the board of Harrah's Entertainment Inc. before retiring in 2005. He also served as Harrah's CEO for 10 years and, during his 25-year career with that organization, held numerous top management positions.
